DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
Applicant’s arguments and amendment submitted on 06/01/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 7-29 are pending.
Claims 7, 14, 17, and 21 are amended.
Claims 1-6 are canceled.
Claims 7-29 have been examined on the merits.
Priority
This application, U.S. Application number 15/131133, is a Continuation-In-Part of US patent application No. 12/771725, now issued as Patent No. 9315764, which claims priority from U.S. Provisional Application No. 61174731 filed on 05/01/2009.
Upon review of the record of U.S. applications No. 61174731 and No. 12/771725, it has been determined that the method of claims 7-29 was first disclosed in the instant application No. 15/131133 filed on 04/18/2016. Thus, no benefit of priority is granted to Claims 7-29. Accordingly, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Objections - Withdrawn
Objection to claims 14 and 19 (and dependent claims 15-18 and 20) is withdrawn due to the amendment to the claims filed on 06/01/2020.

Rejections - Withdrawn
The rejection of Claims 17 and 18  under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn due to the amendment to the claims filed on 06/01/2020.
The rejection of Claims 17 and 18 under 35 U.S.C. 112(b) is withdrawn due to the amendment to the claims filed on 06/01/2020.
The rejection of Claims 7, 8, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Dijkstra et al. is withdrawn due to the amendment to the claims. 
The rejection of Claims 7-14, 19, 21-22, and 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Reaney is withdrawn due to the amendment to the claims.
The rejection of Claims 7-29 under 35 U.S.C. 103 over Abril in view of Dasari et al. is withdrawn due to the amendment to the claims. 

Claim Rejections - 35 USC § 112, Second Paragraph
Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 recites the limitation “said further concentrating step comprises separating water and alcohol from said second phase …”, which indicates that the separating water and alcohol is a part of the step of further concentrating said nitrogen-based material. However, Claim 14 further defines the “separating water and alcohol from said second phase prior to further concentrating said nitrogen-based material”, which indicates that the separating water and alcohol is not a part of the further concentrating said nitrogen-based material. Thus, the claim recites two limitations that conflicts with each other. It is unclear whether said further concentrating step per se comprises the separating water and alcohol, or not. According to the disclosure of the specification, the claim 14 is interpreted as “The method of claim 13 further comprising: separating water and alcohol from said second phase prior to the said further concentrating step.” 
The remaining claims are rejected for depending from an indefinite claim.     

35 USC § 102 Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8, 19,  21, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Pub No. 2017/0311632, 2017, effective filing date: Jul. 28, 2015), as evidenced by Nieuwenhuyzen et al. (Eur. J. Lipid Sci. Technol., 2008, 110:472-486).
Yang et al. teach a method of processing a gum feedstock (i.e. lecithin) containing phospholipids that contains nitrogen-based material, such as phosphatidyl choline (PC) (abstract, paragraph 0030, Scheme I), the method comprising steps: obtaining the gum feedstock, i.e. lecithin (note: the lecithin taught by Yang meets the requirement of specific gum feedstock, and the limitation “byproduct of vegitable oil refining” recited in claims 7 and/or 21); hydrolyzing phospholipids in the lecithin with an enzyme catalyst in the presence of ethanol/alcoholic solvent by adding the enzyme phospholipase A1 or A2 to a lecithin mixture including the lecithin, water, and ethanol, so that the phospholipids are converted to lysolecithin and free fatty acids; forming a liquid phase/a first phase and a lysolecithin phase/a second phase from the product mixture of the hydrolyzing, by adding acetone to the product mixture after the enzymatic reaction, wherein the lysolecithin phase either precipitates at the bottom of the liquid phase or floats at the top of the liquid phase; separating the lysolecithin phase and collecting the lysolecithin; and washing/extracting the lysolecithin with acetone for at least 3 times or up to 8 times to remove contaminates of free fatty acids, consequently purifying/concentrating the lysolecithin (paragraphs 0008-0017, 0036-37, 0069-70, 00156, Scheme I). It is noted that the liquid phase (i.e. first phase) comprises acetone, which dissolves oil and free fatty acids from the product mixture of lecithin, as evidenced by Nieuwenhuyzen et al., who teach that oil and fatty acids from lecithin dissolve in acetone, while phospholipids are acetone-insoluble (AI) (page 476: column 1/last paragraph). As such, the liquid phase or first phase taught by Yang et al. comprises oil, as required by the claims 7 and 21. Regarding the lysolecithin phase or second phase, this phase comprises lysolecithin, which is a phospholipid material inherently containing at least one nitrogen-based material (see paragraph 0025, Scheme I), thus meeting the requirement of claims 7 and 21. Regarding the step of further concentrating the nitrogen-based material recited in claims 7 and 21, Yang et. al. teach purifying/concentrating the lysolecithin, which inherently comprises nitrogen-based material, as indicated above. Accordingly, purifying/concentrating the lysolecithin is accompanied with purifying/concentrating the nitrogen-based material. Thus, the teachings of Yang et. al. meets the requirement of claims 7 and 21.
Regarding Claims 19 and 22, Yang et. al. do not expressively teach that the hydrolyzing the phospholipids results in an emulsion phase. However, Yang et. al. teach that the hydrolyzing product, i.e. lysolecithin, is an emulsifier that promotes emulsion formation (paragraph 0074/lines 1-2). Furthermore, the limitation “results in an emulsion phase” recited in the claims is directed to what the method does in the hydrolyzing step, not to what the method is. Yang et al. teach all the steps in the claimed method. In the absence of evidence to contrary, it is presumed that methods having substantially the same steps are capable of generating substantially the same functions or outcomes. Thus, the teachings of Yang et al. read on Claims 19 and 22. 
Therefore, in view of the teachings of Yang et al., the method of Claims 7, 8, 19,  21, 22, 24, and 25 is anticipated by the method of Yang et al.

Claim Rejections - 35 USC § 103
Claims 7, 8, 19,  21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kellens et al. (U.S. Pub No. 2006/0030012, 2006)
Kellens et al. teach a method of processing wet gums (i.e. a gum feedstock) including at least one phosphatide (i.e. phospholipid) material that contains nitrogen-based material, such as phosphatidyl choline and phosphatidyl ethanolamine (abstract, paragraph 0005), the method comprising steps: obtaining wet gums from water-degumming crude vegetable oil (note: the wet gums taught by Kellens meets the requirement of specific gum feedstock, and the limitation “byproduct of vegitable oil refining” recited in claims 7 and/or 21); mixing the wet gums with water containing a phospholipidolytic agent (i.e. a catalyst); hydrolyzing phosphatides in the wet gums and allowing product mixture to separate into two or more phases including at least an oily phase and an aqueous phase, or an oily, intermediate, and aqueous phases; separating the two or more phases; and recovering/recuperating the oily phase and the aqueous phase (paragraphs 0021-27, 0029-30, 0044, 0046-47, 0052); wherein the phospholipidolytic agent (i.e. catalyst) is an acid or a phospholipase enzyme, such as phospholipase A1 (paragraphs 0036-0038); and wherein the hydrolyzing of phosphatides in the wet gums leads to liberation of free fatty acids and generation of hydrolyzed phospholipid, lyso-phosphatides (i.e. nitrogen-based material) (page 4/left column/lines 1-6 and paragraph 0056/lines 3-5). It is noted that the oily phase taught by Kellens et al. reads on the “first phase comprising oil” recited in claims 7 and 21, whereas the intermediate phase or aqueous phase of Kellens et al. comprises hydrolyzed phospholipid/phosphatide containing nitrogen-based material (paragraphs 0046, and 0047/lines 5-8), thus reading on the “second phase comprising phospholipid material containing at least one nitrogen-based material” recited in claims 7 and 21.
  Regarding the step “concentrating said nitrogen-based material” recited in claims 7 and 21, Kellens et al. further teach that hydrolyzed phospholipid may be separated from the aqueous phase, in the case where the aqueous phase comprises hydrolyzed phospholipid (paragraph 0047/lines 5-7).  Thus, it would have been obvious to further separate hydrolyzed phospholipid (nitrogen-based material) from the aqueous phase in the method of Kellens et al. for recovering the phospholipid/nitrogen-based material, as taught by Kellens et al.  Given hydrolyzed phospholipid inherently comprises nitrogen-based material, separating the phospholipids from the aqueous phase accordingly concentrates the nitrogen-based material contained in the phospholipid. Thus, the teachings of Kellens et al. render the step of “concentrating said nitrogen-based material” in claims 7 and 21 to be obvious.
Regarding Claims 19 and 22, Kellens et al. do not expressively teach the term “emulsion phase”. However, Kellens et al. teach that an intermediate phase or layer is formed between the top oily phase/layer (1) and the bottom aqueous phase/layer (4) (paragraphs 0044/line 1, 0047/lines 8-10, 0052/last 3 lines); and that the intermediate phase/layer comprises both the triglyceride oil (that has not floated to the top oily phase/layer) and a part of aqueous phase (paragraph 0046). According to the Cambridge dictionary (at the website of https://dictionary.cambridge.org/us/dictionary/english/emulsion), an emulsion is defined as a mixture that results when one liquid is added to another and is mixed with it but does not dissolve into it. Accordingly, the intermediate phase/layer taught by Kellens et al. is an equivalent of an emulsion phase, thus meeting the requirement of the claims.  
  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. 
 
Claims 7, 8, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kellens et al. (U.S. Pub No. 2006/0030012, 2006), as applied to Claims 7, 8, 19, 21 and 22, further in view of Hirai et al. (US Patent No. 5955327, 1999). 
The teachings of Kellens et al. are described above.
Regarding Claims 20 and 23, Kellens et al. do not teach combining the aqueous phase (i.e. second phase) with the emulsion phase prior to further concentrating the nitrogen-based material/hydrolyzed phospholipids. However, Kellens et al. teach that the emulsion phase comprises partially hydrolyzed phosphatides/phospholipids, specifically, lyso-phosphatides that is derived from wet gums generated by degumming vegetable oil, e.g. soybean oil  (paragraphs 0046/line 2, 0056/lines 3-4, 0049, 0055, 0057). 
It would have been obvious to modify the method of Kellens et al. by combining the aqueous/second and emulsion phases for further separating and concentrating lyso-phosphatides (i.e. nitrogen-based material), thus increasing yield of the nitrogen-based material, because it had been well known in the art that hydrolyzed phospholipid material, such as lyso-phosphatides, is a useful emulsion agent having enhanced emulsifying property and stability, and that the technique for separating and concentrating lyso-phosphatides has been well established in the art. In support, Hirai et al. teach that lysolecithin has excellent features of an emulsion agent, such as enhanced emulsifying property and increased emulsion stability, and the demand for lysolecithin has been increasing (column 1/lines 20-27). It is noted that lysolecithin taught by Hirai et al. is a synonym of lyso-phosphatides, as evidenced by last paragraph of column 3. Hirai et al. further teach a method for manufacturing and concentrating lysolecithin/lyso-phosphatides, comprising steps: hydrolyzing a gum feedstock/hydrated lecithin with an enzyme (phospholipase A), adding acetone to the resultant lyso-phosphatide solution to float or precipitate the lyso-phosphatide, then separating, purifying and concentrating the lyso-phosphatide to remove free fatty acids and oil-soluble impurities by acetone extraction, thereby obtaining purified/concentrated lyso-phosphatide (i.e. nitrogen-based material) (column 2, lines 24-39). 
  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments about the rejections of claims 7-29 under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 103 in the response filed on 06/01/2020 (pages 8-14) have been fully considered but they are moot, because the rejections have been withdrawn for the reasons indicated above, and the ground of the rejections in this office action is different from that of the previous office action. 

Allowable Subject Matter
Claims 9-13 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653